        Case 8:19-bk-08638-CPM    Doc 517-1   Filed 11/04/20   Page 1 of 1




                          AMENDED EXHIBIT “2”
                     Summary of Expenses and Disbursements

In re: THE PRODUCERS, INC.; Case No. 8:19-bk-08638-CPM
Special Counsel for Larry S. Hyman Chapter 7 Trustee
Period: February 5, 2020 through September 30, 2020

COSTS ADVANCED AND EXPENSES INCURRED:

Description                                                     Amount
COURT FILINGS                                                    $242.25
DEPOSITION/TRANSCRIPT                                             $58.00
DUES/ MEMBERSHIPS                                                $300.00
E-DISCOVERY COSTS                                              $6,460.96
HOTEL - OUT-OF-TOWN TRAVEL EXPENSE                             $1,191.75
MESSENGER SERVICE/FEDERAL EXPRESS                                 $11.23
OUTSIDE VENDOR COPIES/MAILINGS                                   $717.92
PHOTOCOPYING                                                     $544.40
POSTAGE CHARGES                                                  $269.45
TAXI/UBER - OUT-OF-TOWN TRAVEL EXPENSE                           $100.27
MEALS – OUT-OF-TOWN TRAVEL EXPENSE                              $139.34
TELEPHONIC COURT HEARING                                         $558.00
WESTLAW, RESEARCH                                                 $58.49


TOTAL EXPENSES                                                  $10,652.06
